Exhibit 10(b)

POTLATCH FOREST PRODUCTS CORPORATION

SEVERANCE PROGRAM FOR EXECUTIVE EMPLOYEES

Effective January 1, 2005

Amended and Restated as of April 4, 2007



--------------------------------------------------------------------------------

POTLATCH FOREST PRODUCTS CORPORATION

SEVERANCE PROGRAM FOR EXECUTIVE EMPLOYEES

Effective January 1, 2005

Amended and Restated as of April 4, 2007

SECTION 1. ADOPTION AND PURPOSE OF PROGRAM.

The Potlatch Forest Products Corporation Severance Program for Executive
Employees, formerly known as the Potlatch Corporation Severance Program for
Executive Employees (the “Program”) was adopted effective September 30, 1978, by
Potlatch Corporation and was assumed by Potlatch Forest Products Corporation
(the “Corporation”) effective December 30, 2005, to provide a program of
severance payments to certain employees of Potlatch Corporation, the
Corporation, and their designated subsidiaries. The Program was amended
effective January 1, 2005 to comply with Section 409A of the Code. The Program
was last amended and restated effective as of May 24, 2005, to read as set forth
herein. The Program is an employee welfare benefit plan within the meaning of
section 3(1) of ERISA and section 2510.3-1 of the regulations issued thereunder.
The plan administrator of the Program for purposes of ERISA is the Corporation.

SECTION 2. DEFINITIONS

(a) “Base Compensation” means an Eligible Employee’s base rate of pay as in
effect at the time the Eligible Employee Separates from Service, or, if greater,
the rate in effect at the time the material change described in Section 5(a)(iv)
occurs or the time a Change of Control described in Section 5(b) occurs, if
applicable. An Eligible Employee’s base rate of pay shall be determined without
reduction for (i) any Deferred Contributions made by the Eligible Employee
pursuant to the Potlatch Corporation Salaried Employees’ Savings Plan or
(ii) any contributions made by the Eligible Employee pursuant to the Potlatch
Corporation Custom Benefits Plan

 

2



--------------------------------------------------------------------------------

(b) “Board” means the Board of Directors of Potlatch Corporation.

(c) “Change of Control” means the effective date of any one of the following
events but only to the extent that such change in control transaction is a
change in the ownership or effective control of Potlatch Corporation or a change
in the ownership of a substantial portion of the assets of Potlatch Corporation
as defined in the regulations promulgated under Section 409A of the Code:

(i) Upon consummation of a reorganization, merger or consolidation involving
Potlatch Corporation (a “Business Combination”), in each case, unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the then outstanding
shares of Common Stock (the “Outstanding Common Stock”) and the then outstanding
voting securities of Potlatch Corporation entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”) immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns Potlatch Corporation either directly or through
one or more subsidiaries), (B) no Person (as defined in Section 2(b)(iii) below)
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by Potlatch

 

3



--------------------------------------------------------------------------------

Corporation or such other corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership is based
on the beneficial ownership, directly or indirectly, of Outstanding Common Stock
or Outstanding Voting Securities immediately prior to the Business Combination
and (C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the Board
at the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(ii) On the date that individuals who, as of May 19, 2006 constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to May 19, 2006 whose election, or nomination for election by
Potlatch Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board; or

(iii) Upon the acquisition after May 19, 2006 by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of

 

4



--------------------------------------------------------------------------------

1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (A) the then Outstanding Common Stock or (B) the combined voting
power of the Outstanding Voting Securities; provided, however, that the
following acquisitions shall not be deemed to be covered by this
Section 2(b)(iii): (x) any acquisition of Outstanding Common Stock or
Outstanding Voting Securities by Potlatch Corporation, (y) any acquisition of
Outstanding Common Stock or Outstanding Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by Potlatch Corporation
or (z) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Section 2(b)(i); or

(iv) Upon the consummation of the sale of all or substantially all of the assets
of Potlatch Corporation or approval by the stockholders of Potlatch Corporation
of a complete liquidation or dissolution of Potlatch Corporation.

(d) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Executive Compensation and Personnel Policies
Committee of the Board of Directors of Potlatch Corporation.

(g) “Corporation” means Potlatch Forest Products Corporation and its affiliates.

(h) “Eligible Employee” means a Principal Officer or other employee who
participates in the Program.

 

5



--------------------------------------------------------------------------------

(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(j) “Identification Date” means each December 31.

(k) “Key Employee” means an Eligible Employee who, on an Identification Date,
is:

(A) An officer of the Corporation having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Corporation shall be determined to be Key Employees
as of any Identification Date;

(B) A five percent owner of the Corporation; or

(C) A one percent owner of the Corporation having annual compensation from the
Corporation of more than $150,000.

If an Eligible Employee is identified as a Key Employee on an Identification
Date, then such Eligible Employee shall be considered a Key Employee for
purposes of the Plan during the period beginning on the first April 1 following
the Identification Date and ending on the next March 31.

(l) “Misconduct” means that the Eligible Employee

(A) Has been convicted of any felony or crime involving fraud, dishonesty or
moral turpitude;

(B) Has engaged in unfair competition with a Participating Company or any
successor to a Participating Company;

 

6



--------------------------------------------------------------------------------

(C) Has induced any customer of a Participating Company or any successor to a
Participating Company to breach any contract with a Participating Company or any
successor to a Participating Company;

(D) Has made any unauthorized disclosure of any of the secrets or confidential
information of a Participating Company or any successor to a Participating
Company;

(E) Has committed an act of embezzlement, fraud or theft with respect to the
property of a Participating Company or any successor to a Participating Company;
or

(F) Has engaged in conduct, including any intentional, material violation of any
contractual or statutory duty that is not corrected following thirty (30) days
written notice, which is not in good faith and which directly results in
material loss, damage or injury to the business, reputation or employees of a
Participating Company or any successor to a Participating Company.

(m) “MPAP” means the Potlatch Corporation Management Performance Award Plan or
its successor the Potlatch Corporation Management Performance Award Plan II, as
in effect from time to time.

(n) “Normal Retirement Date” means “normal retirement date” as determined under
the Retirement Plan.

(o) “Participating Company” means Potlatch Corporation, the Corporation and
their subsidiaries designated by the Committee to participate in the Program.

(p) “Present Value” means the present value calculated using the assumed
discount rate applied in projecting the Corporation’s pension benefit
obligations for financial reporting purposes and the RP 2000 mortality table.

 

7



--------------------------------------------------------------------------------

(q) “Principal Officers” means the president and chief executive officer,
secretary, treasurer and controller and any elected vice-president of a
Participating Company.

(r) “Program” means the Potlatch Forest Products Corporation Severance Program
for Executive Employees, formerly known as the Potlatch Corporation Severance
Program for Executive Employees.

(s) “Reduction in Authority or Responsibility” means

(A) The assignment to the Eligible Employee of any duties that are materially
inconsistent in any respect with the Eligible Employee’s position (which may
include status, offices, titles and reporting requirements), authority, duties,
or responsibilities as in effect immediately prior to such assignment, or

(B) Any other action by a Participating Company or any successor to a
Participating Company which results in a material diminution in such position,
authority, duties, or responsibilities, excluding for this purpose (i) an
isolated, insubstantial, and inadvertent action taken in good faith and which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Eligible Employee, or (ii) any temporary Reduction in Authority or
Responsibility while the Eligible Employee is absent from active service on any
approved disability, or other approved leave of absence.

By way of example, a reduction under this definition shall include, but not be
limited to:

(I) The removal of any material division, business or operating unit, or other
business organization from the direct managerial responsibilities of the
Eligible Employee, or material reduction in the size or scope of responsibility
or operating budget of any division, business, operating unit, or other business
organization for which the Eligible Employee has direct managerial
responsibility; or

 

8



--------------------------------------------------------------------------------

(II) A reduction in the Eligible Employee’s authority to legally bind a
Participating Company or any successor to a Participating Company without first
obtaining any additional authority or approval.

(t) “Retirement Plan” means the Potlatch Forest Products Corporation Salaried
Employees’ Retirement Plan as in effect from time to time.

(u) “Review Panel” means the review panel described in Section 11.

(v) “Salaried Employees’ Savings Plan” means the Potlatch Forest Products
Corporation Salaried Employees’ Savings Plan as in effect from time to time.

(w) “Separation from Service” means termination of an Eligible Employee’s
employment as a common-law employee of a Participating Company. A Separation
from Service will not be deemed to have occurred if an Eligible Employee
continues to provide services to a Participating Company in a capacity other
than as an employee and if the former Eligible Employee is providing services at
an annual rate that is fifty percent or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment with the Participating Company (or if employed by the Participating
Company less than three years, such lesser period) and the annual remuneration
for such services is fifty percent or more of the annual remuneration earned
during the final three full calendar years of employment (of if less, such
lesser period); provided, however, that a Separation from Service will be deemed
to have occurred if an Eligible Employee’s service with the Participating
Company is reduced to an annual rate that is less than twenty percent of the
services rendered, on average, during the immediately preceding three full
calendar years of employment with the Participating Company (or if employed by
the Participating Company less than three years, such lesser period) or the
annual remuneration for such services is less than twenty percent of the annual
remuneration earned during the three full calendar years of employment with the
Participating Company (or if less, such lesser period).

 

9



--------------------------------------------------------------------------------

(x) “Supplemental Plans” means the Potlatch Forest Products Corporation Salaried
Employees’ Supplemental Benefit Plan and its successor the Potlatch Forest
Products Corporation Salaried Employees’ Supplemental Benefit Plan II.

(y) “Year of Vesting Service” means a year of vesting service as determined
under the Retirement Plan.

SECTION 3. ELIGIBILITY AND DETERMINATION OF VESTING SERVICE.

All Principal Officers and appointed vice presidents of the Participating
Companies and such other employees of the Participating Companies who are
designated by the Committee to participate in the Program shall be eligible to
participate in the Program. As a condition to participation in the Program, each
Eligible Employee shall agree in writing to become bound by its terms,
including, without limitation, the provisions of Section 11.

SECTION 4. SEVERANCE BENEFITS.

(a) Basic Severance Benefits. Upon the occurrence of any of the events specified
in Section 5(a), an Eligible Employee shall receive (in lieu of any other
severance benefit payable under any other plan or program now or hereafter
maintained by a Participating Company) Basic Severance Benefits under the
Program as follows:

(i) A cash benefit equal to three (3) weeks of the Eligible Employee’s Base
Compensation for each full Year of Vesting Service completed by such Eligible
Employee;

 

10



--------------------------------------------------------------------------------

(ii) The Eligible Employee’s unused and accrued vacation pay, if any, determined
as of the date when the Eligible Employee Separates from Service under the terms
of the Participating Company’s officer vacation policy as in effect when the
applicable event specified in Section 5(a) occurs (which, in the case of
Separation from Service pursuant to Section 5(a)(iv), shall be the date of the
material change rather than the date the Eligible Employee Separates from
Service);

(iii) Eligibility for an “Award” under the MPAP for the “Award Year” in which he
or she Separates from Service, determined under all the terms and conditions of
the MPAP; and

(iv) Continued coverage as an employee during a period of weeks equal to three
(3) times the number of full Years of Vesting Service completed by the Eligible
Employee, under the following employee benefit plans of the Corporation:

(A) Medical coverage in the amount, if any, that the Eligible Employee had in
effect on the day preceding the date of his or her Separation from Service;

(B) Dental coverage in the amount, if any, that the Eligible Employee had in
effect on the day preceding the date of his or her Separation from Service; and

(C) Basic life insurance coverage in the amount, if any, that the Eligible
Employee had in effect on the day preceding the date of his or her Separation
from Service.

Notwithstanding any of the foregoing provisions of this Section 4(a)(iv):

(I) Any such continued coverage shall terminate when the Eligible Employee
becomes eligible for coverage by the life insurance, medical or dental plan of
another employer.

 

11



--------------------------------------------------------------------------------

(II) In the event that after an Eligible Employee’s Separation from Service with
a Participating Company he or she is otherwise entitled to continued coverage
under the Corporation’s basic life insurance, medical and dental plans pursuant
to any employee benefit plan or program of the Corporation (other than this
Program), the total benefits paid for by the Participating Companies during the
period described above shall not exceed the benefits to which the Eligible
Employee is entitled under this Section 4(a)(iv).

(III) For purposes of this Section 4(a)(iv), the Corporation’s basic life
insurance plan shall not include any other type of life insurance coverage
provided through or by the Corporation to or on behalf of its employees.

(IV) During the period of such continued coverage, the Eligible Employee shall
not be eligible to participate in the Corporation’s disability income plan or as
an employee in the Retirement Plan, the Salaried Employees’ Savings Plan, any
qualified or nonqualified stock incentive or phantom stock plan of the
Corporation or any employee benefit plan or program now or hereafter maintained
by any Participating Company other than those plans listed in the first sentence
of this Section 4(a)(iv).

Notwithstanding the foregoing provisions of this subsection (a), the sum of the
amounts payable under (i) above shall be not less than six (6) months of the
Eligible Employee’s Base Compensation nor greater than one (1) year of the
Eligible Employee’s Base Compensation and the period of continued coverage
described in (iv) above shall be not less than six (6) months nor more than one
(1) year from the Eligible Employee’s Separation from Service. The Committee
may, in its discretion, increase the benefit payable to any Eligible Employee
without regard to the foregoing limitation.

 

12



--------------------------------------------------------------------------------

(b) Change of Control Benefits. Upon the occurrence of any of the events
specified in Section 5(b), an Eligible Employee shall receive (in lieu of any
severance benefit payable under Section 4(a) or any other severance benefit
payable under any other plan or program now or hereafter maintained by a
Participating Company) Change of Control Benefits under the Program as follows:

(i) Within ten (10) business days following the effective date an Eligible
Employee Separates from Service, a lump sum cash benefit equal to the Eligible
Employees’ annual Base Compensation plus his or her annual Base Compensation
multiplied by his or her standard bonus percentage (as determined pursuant to
the MPAP), determined as of the date of the Change of Control or the effective
date the Eligible Employee Separates from Service, whichever produces the larger
amount, multiplied by the appropriate factor from the following table:

 

Eligible Employee

   Pay Multiple Factor

Chief Executive Officer

   3.00

Other Eligible Employees

   2.50

Notwithstanding the foregoing, if the Eligible Employee Separates from Service
on or after the date thirty (30) months prior to the Eligible Employee’s Normal
Retirement Date, the applicable factor shall be a fraction, the numerator of
which is the number of full months between the date the Eligible Employee
Separates from Service and such Normal Retirement Date and the denominator of
which is twelve (12). An Eligible Employee described in the preceding sentence
shall be entitled to an additional benefit equal to the difference between the
benefit payable to the Eligible Employee, if any,

 

13



--------------------------------------------------------------------------------

under the Retirement Plan and the Retirement Plan Supplemental Benefit
provisions of the Supplemental Plans, and such benefits that would have been
payable, if any, under the Retirement Plan and Supplemental Plans if the
Eligible Employee had remained an Eligible Employee and continued to earn his or
her Base Compensation until his or her Normal Retirement Date; provided,
however, that the Present Value of such additional benefit shall not exceed the
difference between the lump sum benefit determined under the preceding sentence
and the lump sum benefit determined using the otherwise applicable factor from
the table above. Such additional benefit shall be paid at the same time and in
the same form as any benefit payable to the Eligible Employee under the Potlatch
Forest Products Corporation Salaried Employees’ Supplemental Benefit Plan II or,
if no benefit is payable to the Eligible Employee under the such plan, the
Present Value of such additional benefit shall be paid in a lump sum at the same
time as the Eligible Employee’s Change of Control Benefits are paid;

(ii) A lump sum cash benefit equal to the Eligible Employee’s unused and accrued
vacation pay, if any, under the terms of the Participating Company’s officer
vacation policy. For this purpose, (I) an Eligible Employee’s Base Compensation
and the terms of the officer vacation policy shall be determined as of the date
when the Eligible Employee Separates from Service or as of the date of the
Change of Control, whichever produces the larger amount and (II) accrued
vacation pay shall be paid notwithstanding any minimum service requirement of
the Participating Company’s officer vacation policy;

(iii) Eligibility for an “Award” for the “Award year” in which he or she
Separates from Service under the MPAP (or, if the MPAP is no longer in effect at
that

 

14



--------------------------------------------------------------------------------

time, any applicable substituted or successor short-term incentive plan
maintained by the Corporation or its successor in interest) determined under all
the terms and conditions of such plan but based on the Eligible Employee’s
target or standard bonus determined pursuant to such plan; provided, however,
that such benefit shall not be payable with respect to any Award Year for which
the Eligible Employee receives a payment pursuant to Section 15 of the MPAP;

(iv) COBRA premium payments during the number of years equal to the applicable
factor determined under (b)(i) above, subject to all of the conditions and
limitations described in Section 4(a)(iv)(I) through (IV) above (determined
without regard to the last paragraph of Section 4(a)) under the following
employee benefit plans of the Corporation;

(A) Provided that the Eligible Employee timely elects continued coverage under
COBRA, medical coverage in the amount, if any, that the Eligible Employee had in
effect on the day preceding the date of his or her Separation from Service;

(B) Provided that the Eligible Employee timely elects continued coverage under
COBRA, dental coverage in the amount, if any, that the Eligible Employee had in
effect on the day preceding the date of his or her Separation from Service; and

(C) Basic life insurance coverage in the amount, if any, that the Eligible
Employee had in effect on the day preceding the date of his or her Separation
from Service;

(v) In the case of an Eligible Employee who has less than two (2) Years of
Vesting Service on the date he or she Separates from Service, a lump sum cash
benefit equal to (A) the value of that portion of the Eligible Employee’s
“Company Stock

 

15



--------------------------------------------------------------------------------

Account” in the Salaried Employees’ Savings Plan attributable to “Company
Contributions” under such plan made on the Eligible Employee’s behalf in a “Plan
Year” which are unvested, plus (B) the unvested portion, if any, of the Eligible
Employee’s “Savings Plan Supplemental Benefit” account under the Supplemental
Plans. The value of those portions of the Eligible Employee’s “Company Stock
Account” and the “Savings Plan Supplemental Benefit” accounts referred to in the
preceding sentence shall be determined as of the date the Eligible Employee
Separates from Service with the Participating Companies; and

(vi) A lump sum cash benefit equal to the Present Value of the Eligible
Employee’s “Normal Retirement Benefit” and “Retirement Plan Supplemental
Benefit” determined under the Retirement Plan and the Supplemental Plans,
respectively, if the Eligible Employee was not entitled to a “Vested Benefit”
under the Retirement Plan as of the date the Eligible Employee Separates from
Service with the Participating Companies.

(c) Payment of Excise Taxes. If any payment or benefit to or for the benefit of
the Eligible Employee in connection with a Change of Control is deemed an
“excess parachute payment” as defined in Section 280G of the Code subject to the
excise tax imposed by Section 4999 of the Code, than in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of the Eligible Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Program or otherwise, but determined
without regard to any additional payments required under this Section 4 (c) (a
“Payment”)) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Eligible Employee with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as

 

16



--------------------------------------------------------------------------------

the “Excise Tax”), then the Eligible Employee shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Eligible Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Eligible Employee retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 4(c), if it shall be
determined that the Eligible Employee is entitled to a Gross-Up Payment, but
that the Payments would not exceed the safe harbor amount of 2.99 times the
Eligible Employee’s “base amount,” as defined in Code section 280G(b)(3), by
$100,000 or more for the Chief Executive Officer and by $50,000 for other
Eligible Employees, then no Gross-Up Payment shall be made to the Eligible
Employee and the Payments, in the aggregate, shall be reduced to an amount such
that the receipt of Payments would not give rise to any Excise Tax. In that
event, the Eligible Employee shall direct which Payments are to be modified or
reduced (the “Reduced Amount”). For purposes of this Section 4(c), the Eligible
Employee shall be deemed to pay federal, state and local taxes at the highest
marginal rate of taxation for the applicable calendar year. The amount of the
payment to the Eligible Employee shall be estimated by a third-party service
provider selected by the Corporation as of the date of the event specified in
Section 5(a) or, if earlier, as of the date of the Change of Control as
determined pursuant to Section 5(b). Within thirty (30) business days following
the effective date of an Eligible Employee’s Separation from Service, the
estimated amount due the Eligible Employee pursuant to this Section 4(c) shall
be paid to the Eligible Employee. In the event that the amount of the estimated
payment is less than the amount actually due to the Eligible Employee under this
Section 4(c), the amount of any such shortfall shall be paid to the Eligible
Employee within ten (10) business days after the existence of the shortfall is
discovered.

 

17



--------------------------------------------------------------------------------

(d) No Duty to Mitigate ; Offset. The Eligible Employee shall not be required to
mitigate the amount of any payments provided under Section 4(b) and 4(c), nor
shall any payment or benefit provided for in Section 4(b) and 4(c) be offset by
any compensation earned by the Eligible Employee as the result of employment by
another employer or by retirement benefits. Notwithstanding the foregoing, the
Committee in its discretion may reduce any payments provided under Section 4(a),
4(b) and 4(c) (to an amount not less than zero) by any payment(s) that an
Eligible Employee has or will receive pursuant to an arrangement or agreement
with the Company that provides for severance payment(s), including related tax
payment(s), to which such Eligible Employee may be entitled in the event of
termination of employment.

SECTION 5. CONDITIONS FOR PAYMENT OF SEVERANCE BENEFITS.

(a) Payment Of Basic Severance Benefits. Subject to the provisions of
Section 5(c), an Eligible Employee will be eligible for the benefits specified
in Section 4(a) upon the occurrence of any of the following events (except that
an Eligible Employee who has satisfied the conditions of Section 5(b) will be
eligible for the benefits specified in Section 4(b) rather than the benefits
specified in Section 4(a)):

(i) The Eligible Employee’s involuntary termination of employment that
constitutes a Separation from Service by a Participating Company or by the
Eligible Employee’s Separation from Service at the request of the Company for
any reason other than Misconduct, subject to the limitations of
Section 5(c)(ii); provided, however, that if the Separation from Service is due
to death or because the Eligible Employee is disabled (as defined in section
409A(a)(2)(C) of the Code), the Eligible Employee shall not be eligible for any
severance benefits under the Program; or

 

18



--------------------------------------------------------------------------------

(ii) Termination of the Eligible Employee’s employer’s status as a Participating
Company due to the sale to a third party or a spin-off of a designated
subsidiary, subject to the limitations of Section 5(c)(ii) and provided that
such transaction is a change in the ownership or effective control of the
Corporation or a change in the ownership of a substantial portion of the assets
of the Corporation as defined in the regulations promulgated under Section 409A
of the Code; or

(iii) The Participating Company requires the Eligible Employee to relocate his
or her principal place of work and the new principal place of work is fifty
(50) or more miles further from the Eligible Employee’s primary residence than
was his or her former principal place of work, and the Eligible Employee elects
to Separate from Service rather than to relocate; or

(iv) The Eligible Employee Separates from Service with a Participating Company
within twenty-four (24) months following:

(A) A material Reduction in Authority or Responsibility of the Eligible
Employee. Whether a Reduction in Authority or Responsibility of the Eligible
Employee is material shall be determined in accordance with the criteria set
forth in Section 2(s) in the definition of Reduction in Authority or
Responsibility; provided, however, that (i) a change in the Eligible Employee’s
reporting relationship to another executive who is within the same reporting
level or (ii) a reduction in the Eligible Employee’s business unit budget or a
reduction in the Eligible Employee’s business unit headcount or number of direct
reports, by themselves, shall not constitute a material Reduction in Authority
or Responsibility, or

 

19



--------------------------------------------------------------------------------

(B) Any reduction in the Eligible Employee’s Base Compensation, standard bonus
opportunity or long term incentive opportunity or a fifteen percent or greater
reduction in the Eligible Employee’s aggregate benefits or perquisites as
compared to those of all other employees similarly situated, unless in each case
the reduction is applicable to all salaried employees or all other employees
similarly situated; provided, however, that this Section 5(a)(iv) shall apply to
the Separation from Service of an Eligible Employee only if the Eligible
Employee or the Participating Company has notified the other party in writing
within three (3) months following the occurrence of any such change that the
party giving notice considers such change to be a material change encompassed by
this Section 5(a)(iv). If the party receiving such notice does not agree that
the change in question is a material change encompassed by this
Section 5(a)(iv), it shall give written notice thereof to the party first giving
notice hereunder within thirty (30) days after receiving notice and the matter
shall be immediately referred to the Review Panel; provided, however, that,
within thirty (30) days after receiving written notice that the other party does
not agree that the change in question is covered by this Section 5(a)(iv), the
Eligible Employee may request that the matter be submitted directly to
arbitration as provided in Section 11. If necessary, the twenty-four (24) month
period specified above shall be extended to a date not later than thirty
(30) days following (i) the announcement of the decision of the Review Panel or,
if the matter is referred to arbitration within thirty (30) days following the
announcement of the Review Panel’s decision, the announcement of the award of
the arbitrator, or (ii) if the matter is referred

 

20



--------------------------------------------------------------------------------

directly to arbitration, the announcement of the award of the arbitrator. The
Participating Company or the Eligible Employee may each give the notice
described in this Section 5(a)(iv) only once while this Program is in effect. If
one party has given notice and the twenty-four (24) month period specified above
has commenced running, the other party may not give notice hereunder with
respect to a change occurring during such twenty-four (24) month period. If an
Eligible Employee gives notice pursuant to this Section 5(a)(iv) and the
Corporation thereafter in good faith makes an adjustment in the Eligible
Employee’s compensation, benefits, assigned job or duties, responsibilities,
privileges or perquisites, the Eligible Employee and the Corporation may
mutually agree in writing that the notice shall be null and void.

Notwithstanding the foregoing, no benefits shall be available under the Program
(i) if the Eligible Employee Separates from Service with a Participating Company
because he or she is eligible for or receiving long-term or permanent disability
benefits under the Corporation’s disability income plan as in effect on the date
of onset of disability or (ii) if the Eligible Employee satisfies all of the
following conditions:

(I) He or she Separates from Service on or after his or her Normal Retirement
Date;

(II) For the two-year period immediately before retirement, he or she qualified
as an Eligible Employee; and

(III) He or she is entitled to benefits under the Retirement Plan, Salaried
Employees’ Savings Plan and Supplemental Plans which, when converted to a
straight life annuity (and excluding any portion of the benefit under the
Salaried Employees’ Savings Plan which represents contributions by the Eligible
Employee), equals, in the aggregate, at least $44,000.

 

21



--------------------------------------------------------------------------------

(b) Payment Of Change Of Control Benefits. An Eligible Employee will be eligible
for the benefits specified in Section 4(b) if, within two (2) years following a
Change of Control, the Eligible Employee Separates from Service under the
conditions described in Section 5(a)(i), (ii) or (iii) or a material change
described in Section 5(a)(iv) occurs and the Eligible Employee thereafter
Separates from Service under the conditions described in Section 5(a)(iv);
provided, that the Eligible Employee was employed by a Participating Company on
the date preceding the Change of Control.

(c) Limitations On Eligibility For Benefits.

(i) If an Eligible Employee is assigned from one to another Participating
Corporation, he or she shall not be considered to have Separated from Service
under the provisions of the Program.

(ii) The provisions of Section 5(a)(i) and 5(a)(ii) to the contrary
notwithstanding, no benefit will be payable hereunder due to an Eligible
Employee’s Separation from Service because of the sale to a third party or
spin-off of a division (or other operating assets) of a Participating Company or
to termination of the Eligible Employee’s employer’s status as a Participating
Company upon the sale to a third party or spin-off of a designated subsidiary
where such sale or spin-off is a change in the ownership or effective control
the Corporation or a change in the ownership of a substantial portion of the
assets of the Corporation as defined in the regulations promulgated under
Section 409A of the Code, if (A) (I) the Eligible Employee is employed by the
purchaser of such division, assets, or subsidiary or such other spun-off

 

22



--------------------------------------------------------------------------------

entity or (II) such purchaser or spun-off entity is contractually obligated to
offer the Eligible Employee the same or a better job and (B) such purchaser or
spun-off entity is contractually obligated to maintain a plan which in all
material respects is equivalent to the Program, providing for continuing
coverage of the Eligible Employee for two (2) years following the sale or
spin-off of such division, assets or subsidiary.

SECTION 6. TIME AND FORM OF BENEFIT.

(a) Time of Benefit. Except as provided in Sections 4(b) and 6(b), distributions
made to Eligible Employees will commence on the first payroll pay date following
the Eligible Employee’s Separation from Service.

(b) Notwithstanding any other provision of the Program, a distribution made to
Eligible Employee who is identified as a Key Employee at the time of his or her
Separation from Service will be delayed for a minimum of six months if the
Eligible Employee’s distribution is triggered by his or her Separation from
Service. Any payment that otherwise would have been made except for the
application of this Section 6(a) during such six-month period will be made in
one lump sum payment not later than the last day of the second month following
the month that is six months from the date the Eligible Employee Separates from
Service. The determination of which Eligible Employees are Key Employees will be
made by the Corporation in its sole discretion in accordance with this
Section 6(a) and Sections 416(i) and 409A of the Code and the regulations
promulgated thereunder.

(c) Form of Benefit. The benefits described in Section 4(a)(i) shall be paid in
monthly installments over a period not to exceed twelve (12) months from the
date the Eligible Employee Separates from Service pursuant to Section 4, as
determined by the Corporation. The benefit described in Section 4(a)(ii) shall
be paid in a lump sum. The benefits described in Sections 4(b)(i), (ii), (v) and
(vi) shall be paid in a lump sum.

 

23



--------------------------------------------------------------------------------

SECTION 7. EFFECT OF DEATH OF EMPLOYEE.

Should an Eligible Employee die after Separation from Service but while
participating in the Program and prior to the payment of the entire benefit due
hereunder, the balance of the benefit payable under the Program shall be paid in
a lump sum to the estate of the Eligible Employee. Continued medical and dental
coverage as provided in Section 4(a)(iv) and Section 4(b)(iv), as applicable,
shall be available to the Eligible Employee’s surviving spouse only if and to
the extent that such coverage would have been available to such surviving spouse
if the Eligible Employee had died as an active salaried employee of a
Participating Company. Such coverage shall be determined under the terms of the
applicable plan as in effect on the earlier of (i) the date the Eligible
Employee Separated from Service or (ii) the date of the Change of Control or the
material change described in Section 5(a)(iv), if applicable.

SECTION 8. AMENDMENT AND TERMINATION.

The Committee reserves the right to amend or terminate the Program at any time
and to increase or decrease the amount of any benefit provided under the
Program; provided, however, that any individual who has qualified as an Eligible
Employee may become entitled to any Change of Control Benefit under
Section 4(b), the Program cannot be terminated or amended to reduce any benefit
provided under Section 4(b) or make any condition pertaining to qualification
for the Change of Control Benefit under Section 4(b) materially more
restrictive. Once an individual has qualified as an Eligible Employee, the
Program may not be amended to cause such individual to cease to qualify as an
Eligible Employee for purposes of determining

 

24



--------------------------------------------------------------------------------

that individual’s eligibility for the Change of Control Benefit under
Section 4(b). Notwithstanding any other provision of the Program, following a
Change of Control this Section 8 may not be amended for a period of three
(3) years.

Notwithstanding the foregoing, the Vice President, Human Resources of the
Corporation shall have the power and authority to amend the Plan with respect to
any amendment that (i) does not materially increase the cost of the Plan to the
Company or (ii) is required to comply with new or changed legal requirements
applicable to the Plan, including, but not limited to, section 409A of the Code.

SECTION 9. CLAIMS PROCEDURE.

(a) Claims. All applications for benefits and all inquiries concerning claims
under the program shall be submitted to the Corporation addressed as follows:
“Potlatch Forest Products Corporation, Plan Administrator under the Potlatch
Corporation Severance Program for Executive Employees, 601 West Riverside
Avenue, Suite 1100, Spokane, Washington 99201.”

(b) Denial Of Claims. In the event that any application for benefits under the
Program is denied in whole or in part, the Corporation shall notify the
applicant in writing of such denial and shall advise the applicant of the right
to a review thereof. Such written notice shall set forth, in a manner calculated
to be understood by the applicant, specific reasons for such denial, specific
references to the provisions of the Program on which such denial is based, a
description of any information or material necessary for the applicant to
perfect his or her application, an explanation of why such material is necessary
and an explanation of the Program’s review procedure and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10. Such written notice shall be given to

 

25



--------------------------------------------------------------------------------

the applicant within ninety (90) days after the Corporation receives the
application, unless special circumstances require an extension of time up to an
additional ninety (90) days for processing the application. If such an extension
of time for processing is required, written notice of the extension shall be
furnished to the applicant prior to the termination of the initial ninety
(90) day period. This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the
Corporation expects to render its decision on the application for benefits.

SECTION 10. REVIEW PROCEDURE.

(a) Appointment Of Review Panel. The Corporation shall appoint a Review Panel
which shall consist of three (3) or more individuals who may (but need not) be
employees of the Corporation; provided, however, that at all times following a
Change of Control the Review Panel shall consist of at least three current (as
of the effective date of the Change of Control) or former Corporation officers
and directors. The Review Panel shall be the named fiduciary which shall have
authority to act with respect to appeals from denials of benefits under the
Program.

(b) Right To Appeal. Any person whose application for benefits is denied (or is
deemed denied) in whole or in part (or such person’s authorized representative)
may appeal the denial by submitting to the Review Panel a written request for
review of the application within sixty (60) days after receiving written notice
from the Corporation of the denial. The Corporation shall give the applicant (or
the applicant’s representative) an opportunity to review pertinent documents in
preparing such request for review.

(c) Form Of Request For Review. The request for review must be in writing and
shall be addressed as follows: “Review Panel under the Potlatch Forest Products

 

26



--------------------------------------------------------------------------------

Corporation Severance Program for Executive Employees, 601 West Riverside
Avenue, Suite 1100, Spokane, Washington 99201.” The request for review shall set
forth all of the grounds upon which it is based, all facts in support thereof,
and any other matters which the applicant deems pertinent. The Review Panel may
require the applicant to submit such additional facts, documents or other
material as the Review Panel may deem necessary or appropriate in making its
review.

(d) Time For Review Panel Action. The Review Panel shall act upon each request
for review within sixty (60) days after receipt thereof unless special
circumstances require an extension of time of up to an additional sixty
(60) days for processing the request for review. If such an extension of time
for review is required, written notice of the extension shall be furnished to
the applicant prior to the end of the initial sixty (60) day period.

(e) Review Panel Decision. Within the time prescribed in Section 10(d), the
Review Panel shall give written notice of its decision to the applicant and to
the Corporation. In the event the Review Panel confirms the denial of the
application for benefits in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the applicant, the specific reasons for
such denial, specific references to the provisions of the Program on which the
decision was based, a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim, and a statement of
the applicant’s right to bring a civil action under section 502(a) of ERISA. In
the event that the Review Panel determines that the application for benefits
should not have been denied in whole or in part, the Corporation shall take
appropriate remedial action as soon as reasonably practicable after receiving
notice of the Review Panel’s decision.

 

27



--------------------------------------------------------------------------------

(f) Section 5(a)(iv) Dispute. In the event that a dispute involving the
application or interpretation of Section 5(a)(iv) is referred to the Review
Panel as provided therein, the Review Panel shall treat such dispute as an
appeal from the denial of a claim for benefits under this Program that is
subject to all of the terms and conditions of this Section 10.

(g) Rules And Procedures. The Review Panel shall establish such rules and
procedures, consistent with the Program and with ERISA, as it may deem necessary
or appropriate in carrying out its responsibilities under this Section 10. The
Review Panel may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits in whole or
in part to do so at the applicant’s own expense.

(h) Exhaustion of Remedies. No legal action for benefits under the Program may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described in Section 9, (ii) has been
notified by the Corporation that the application is denied, (iii) has filed a
written request for review of the application in accordance with the appeal
procedures described in Section 10, and (iv) has been notified that the Review
Panel has denied the appeal. Notwithstanding the foregoing, if the Corporation
or the Review Panel does not respond to an Eligible Employee’s claim or appeal
within the relevant time limits specified in Sections 9 and 10, the Eligible
Employee may bring legal action for benefits under the Program pursuant to
section 502(a) of ERISA.

SECTION 11. RESOLUTION OF DISPUTES INVOLVING SECTION 5.

(a) Arbitration Of Section 5 Dispute. Any dispute, controversy or question
arising under Section 5 which is not resolved by the decision of the Review
Panel (or which the Eligible Employee requests be submitted directly to
arbitration as provided herein) shall be referred for decision by an arbitrator
selected by the parties. The proceeding shall be governed

 

28



--------------------------------------------------------------------------------

by the Rules of the American Arbitration Association then in effect or such
rules last in effect (in the event such Association is no longer in existence).
If the parties are unable to agree upon such an Arbitrator within thirty
(30) days after either party has given the other party written notice of its
desire to submit the dispute, controversy or question for decision as aforesaid,
then either party may apply to the American Arbitration Association for the
appointment of an arbitrator or, if such Association is not then in existence or
does not desire to act in the matter, either party may apply to the Presiding
Judge of the Superior Court of the City and County of Spokane, State of
Washington, for the appointment of an arbitrator to hear the parties and settle
the dispute, controversy or question, and such Judge is authorized to make such
appointment pursuant to the Program. The arbitration shall take place at the
location mutually agreed to by the parties or, if the parties are unable to
agree upon the location, at the location designated by the Arbitrator. The
compensation and expenses of the Arbitrator shall be borne by the Corporation,
unless the Arbitrator determines that an Eligible Employee acted willfully and
maliciously in connection with his or her claim for benefits under the Program,
in which case the Arbitrator shall direct the Eligible Employee to pay all or a
portion of the compensation and expenses of the Arbitrator.

(b) Arbitration Exclusive Remedy. Arbitration shall be the exclusive remedy for
the settlement of disputes involving the application or interpretation of
Section 5. The decision of the Arbitrator shall be final, conclusive and binding
on all interested persons and no action at law or inquity involving the
application or interpretation of Section 5 shall be instituted other than to
enforce the award of the Arbitrator.

SECTION 12. BASIS OF PAYMENTS TO AND FROM PROGRAM.

All benefits under the Program shall be paid by the Corporation. The Program
shall be unfunded and benefits hereunder shall be paid only from the general
assets of the

 

29



--------------------------------------------------------------------------------

Corporation. Nothing contained in the Program shall be deemed to create a trust
of any kind for the benefit of Eligible Employees, or create any fiduciary
relationship between the Corporation and the Eligible Employees with respect to
any assets of the Corporation. The Corporation is under no obligation to fund
the benefits provided herein prior to payment, although it may do so if it
chooses. Any assets which the Corporation chooses to use for advance funding
shall not cause the Program to be a funded plan within the meaning of ERISA.

SECTION 13. NO EMPLOYMENT RIGHTS.

Nothing in the Program shall be deemed to give any individual the right to
remain in the employ of a Participating Company or a subsidiary or to limit in
any way the right of a Participating Company or a subsidiary to terminate an
individual’s employment, which right is hereby reserved.

SECTION 14. NON-ALIENATION OF BENEFITS.

No benefit payable under the Program shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to do so shall be void.

SECTION 15. SUCCESSORS AND ASSIGNS.

The Program shall be binding on the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Program may be binding upon a successor or assign by
operation of law, the Corporation shall require any successor or assign to
expressly assume and agree to be bound by the Program in the same manner and to
the same extent that the Corporation would be if no succession or assignment had
taken place.

 

30



--------------------------------------------------------------------------------

SECTION 16. NOTICES.

All notices pertaining to the Program shall be in writing and shall be deemed
given if delivered by hand or mailed with postage prepaid and addressed, in the
case of the Corporation to the address set forth in Section 9(a), attention of
its Secretary, and the case of the Eligible Employee to his or her last known
address as reflected in the records of the Corporation.

 

31